DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020, 5/4/2021 and 11/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-10, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20080056568 (Porikli et al).
	Regarding claim 1, Porikli et al. discloses: “a target object recognition method (FIG. 1; [0014]: “FIG. 1 is a flow diagram of a method for segmenting an object from images”), performed by a computer device having a processor and memory (Claim 16: “Apparatus for segmenting an object in images, apparatus comprising: computer memory”) storing a ([0020]: “All the images that are acquired and processed can be stored in a memory”), the method comprising: obtaining a first image (FIG. 1: “Visible Image 101”) and a second image (FIG. 1: “IR Image 102”), the first image being an image obtained by shooting a target scene (FIG. 1: “scene 103”) under visible light, the second image being an image obtained by shooting the target scene under infrared ([0020]: “As shown in FIG. 1, a sequence of visible images 101 and a corresponding sequence of infrared (IR) images 102 are acquired concurrently of a scene 103”), determining a predicted infrared intensity value of a pixel point in the first image through a prediction model ([0025]: “define the background as layers of multivariate Gaussian functions”; [0026]: “At each frame, we update the layer parameters using an online Bayesian estimation method”; [0027]: “select the layers having a confidence value greater than a layer threshold”; “Pixels that are outside of the 99% confidence interval of all confident layers of the background are considered as foreground pixels”); determining differences between predicted infrared intensity values of pixel points in the first image and actual infrared intensity values of corresponding pixel points in the second image (FIG. 2: 113, 123; [0027]: “After the update, the visible detection score difference score 113 at a pixel is selected”; [0028]: “Similarly, the sequence of IR images 102 can be used to update 120 an IR background image to determine 122 IR difference scores 123”); and determining a pixel point in the second image of which the difference between the predicted infrared intensity value in the first image (FIG. 2: 113, 123, 200-203; [0031]: “FIG. 2 shows the steps for determining 200 the changed pixels 203”; determining 200 takes the visible and IR scores 113 and 123, compares the scores to respective thresholds 201-202 to identify changed pixels 203”) and the actual infrared intensity value in the second image is greater than a first threshold as a pixel point (FIG. 2: 203, 210, 220; [0031]: “The pixel is changed if either the visible thresholding 210 or the IR thresholding 220 is satisfied”) of the target object located in the target scene” (FIG. 1: 203, 300, 400; [0029]: “from the changed pixels 203, we determine 300 shadow pixels, which are discarded. Next, we can determine 400 optional reflectance pixels, which are also discarded”; FIG. 1: 104; “Any remaining pixels can be considered foreground pixels corresponding to the object 104”).
	With respect to claim 9, Porikli et al. discloses: “an electronic device, comprising a memory, a processor, (Claim 16: “Apparatus for segmenting an object in images, apparatus comprising: computer memory”) and a plurality of computer programs stored in the memory that, when executed by the processor ([0020]: “All the images that are acquired and processed can be stored in a memory”), cause the electronic device to perform a plurality of operations including: obtaining a first image (FIG. 1: “Visible Image 101”) and a second image, (FIG. 1: “IR Image 102”) the first image being an image obtained by shooting a target scene (FIG. 1: “scene 103”) under visible light, the second image being an image obtained by shooting the target scene under infrared ([0020]: “As shown in FIG. 1, a sequence of visible images 101 and a corresponding sequence of infrared (IR) images 102 are acquired concurrently of a scene 103”); determining a predicted infrared intensity value of a pixel point in the first image through a prediction model ([0025]: “define the background as layers of multivariate Gaussian functions”; [0026]: “At each frame, we update the layer parameters using an online Bayesian estimation method”; [0027]: “select the layers having a confidence value greater than a layer threshold”; “Pixels that are outside of the 99% confidence interval of all confident layers of the background are considered as foreground pixels”); determining differences between predicted infrared intensity values of pixel points in the first image and actual infrared intensity values of corresponding pixel points in the second image (FIG. 2: 113, 123; [0027]: “After the update, the visible detection score difference score 113 at a pixel is selected”; [0028]: “Similarly, the sequence of IR images 102 can be used to update 120 an IR background image to determine 122 IR difference scores 123”); and determining a pixel point in the second image of which the difference between the predicted infrared intensity value in the first image (FIG. 2: 113, 123, 200-203; [0031]: “FIG. 2 shows the steps for determining 200 the changed pixels 203”; determining 200 takes the visible and IR scores 113 and 123, compares the scores to respective thresholds 201-202 to identify changed pixels 203”) and the actual infrared intensity value in the second image is greater than a first threshold as a pixel point (FIG. 2: 203, 210, 220; [0031]: “The pixel is changed if either the visible thresholding 210 or the IR thresholding 220 is satisfied”) of the target object located in the target scene” (FIG. 1: 203, 300, 400; [0029]: “from the changed pixels 203, we determine 300 shadow pixels, which are discarded. Next, we can determine 400 optional reflectance pixels, which are also discarded”; FIG. 1: 104; “Any remaining pixels can be considered foreground pixels corresponding to the object 104”).
	Regarding claim 17, Porikli et al. discloses: “a non-transitory computer-readable storage medium (Claim 16: “Apparatus for segmenting an object in images, apparatus comprising: computer memory”), storing computer-readable instructions that, when executed by a processor of an electronic device ([0020]: “All the images that are acquired and processed can be stored in a memory”), cause the electronic device to perform a plurality of operations including: obtaining a first image (FIG. 1: “Visible Image 101”) and a second image (FIG. 1: “IR Image 102”), the first image being an image obtained by shooting a target scene (FIG. 1: “scene 103”) under visible light, the second image being an image obtained by shooting the target scene under infrared ([0020]: “As shown in FIG. 1, a sequence of visible images 101 and a corresponding sequence of infrared (IR) images 102 are acquired concurrently of a scene 103”); determining a predicted infrared intensity value of a pixel point in the first image through a prediction model ([0025]: “define the background as layers of multivariate Gaussian functions”; [0026]: “At each frame, we update the layer parameters using an online Bayesian estimation method”; [0027]: “select the layers having a confidence value greater than a layer threshold”; “Pixels that are outside of the 99% confidence interval of all confident layers of the background are considered as foreground pixels”); determining differences between predicted infrared intensity values of pixel points in the first image and actual infrared intensity values of corresponding pixel points in the second image (FIG. 2: 113, 123; [0027]: “After the update, the visible detection score difference score 113 at a pixel is selected”; [0028]: “Similarly, the sequence of IR images 102 can be used to update 120 an IR background image to determine 122 IR difference scores 123”); and determining a pixel point in the second image of which the difference between the predicted infrared intensity value in the first image (FIG. 2: 113, 123, 200-203; [0031]: “FIG. 2 shows the steps for determining 200 the changed pixels 203”; determining 200 takes the visible and IR scores 113 and 123, compares the scores to respective thresholds 201-202 to identify changed pixels 203”) and the actual infrared intensity value in the second image is greater than a first threshold as a pixel point (FIG. 2: 203, 210, 220; [0031]: “The pixel is changed if either the visible thresholding 210 or the IR thresholding 220 is satisfied”) of the target object located in the target scene” (FIG. 1: 203, 300, 400; [0029]: “from the changed pixels 203, we determine 300 shadow pixels, which are discarded. Next, we can determine 400 optional reflectance pixels, which are also discarded”; FIG. 1: 104; “Any remaining pixels can be considered foreground pixels corresponding to the object 104”).
	With respect to claims 2, 10 and 18,  Porikli et al. discloses: “determining a predicted infrared intensity value (FIG. 1: 122, 123; [0028]: “Similarly, the sequence of IR images 102 can be used to update 120 an IR background image to determine 122 IR difference scores 123”) of a pixel point in the first image through a prediction model comprises: obtaining a color value of the pixel point in the first image ([0027]: “measure the Mahalanobis distance of observed color I(x) from the layers and update the parameters of the confident layers. Pixels that are outside of the 99% confidence interval of all confident layers of the background are considered as foreground pixels”); and determining the predicted infrared intensity value of the pixel point in the first image by applying the color value of the pixel point to ([0036]: “If the score is less than the IR threshold, then this indicates that even though there is a substantial change in the color values, there is no substantial change in the IR score”).
	With respect to claims 4, 12 and 19, Porikli et al. discloses: “the prediction model is a model obtained through training by using a group of third images (FIG. 1: 101, 110 112; [0022]: “The current visible image 101 is used to update 110 a visible background image 111. This means as each next input image is processed, that image becomes the current image to update the background image. The images can be a single image or several layered images”) shot of a scene under the visible light as an input of the model and a group of fourth images shot of the same scene under the infrared (FIG. 2: 102, 120, 122; [0028]: “Similarly, the sequence of IR images 102 can be used to update 120 an IR background image to determine 122 IR difference scores 123”) as an output of the model” ([0020]: As shown in FIG. 1, a sequence of visible images 101 and a corresponding sequence of infrared (IR) images 102 are acquired concurrently of a scene 103”).
	Regarding claim 8 and 16, Porikli et al. discloses: “obtaining a first image and a second image comprises: obtaining the first image obtained by shooting the target scene under the visible light and the second image obtained by shooting the target scene under the infrared simultaneously” ([0020]: “As shown in FIG. 1, a sequence of visible images 101 and a corresponding sequence of infrared (IR) images 102 are acquired concurrently of a scene 103”).

Allowable Subject Matter
Claims 3, 5-7, 11, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                      3/24/2022
Primary Examiner                  AU2644